Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments are persuasive. Gigi fails to disclose performing, based on a current indication representative of a current level of a current block of audio data and a previous indication representative of a previous level of a previous block of audio data, level estimation to obtain a level estimate indication representative of an estimate of the level of the current block of audio data, as required by independent claims 1 and 11.  Similarly, Gigi fails to disclose performing, based on a current indication representative of a current level of a current block of audio data represented by a bitstream and a previous indication representative of a previous level of a previous block of the audio data represented by the bitstream, level estimation to obtain a level estimate indication representative of an estimate of the level of the current block of the audio data represented by the bitstream, as required by independent claims 18 and 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Preihs et al., Munoz et al., Beaton, Yatsuzuka, Soong et al., and Copperi et al. disclose additional ADPCM encoders/decoders that utilize dynamic bit allocation and dynamic quantization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616.  The examiner can normally be reached on W: 12-4, Th: 9-3, F: 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







BLA 6/4/21
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656